Order, Supreme Court, New York County (Cassandra Mullen, J), entered on or about March 2, 2011, which adjudicated defendant a level two sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Since defendant did not ask the hearing court for a downward departure from his presumptive risk level, that claim is unpreserved (see People v Arps, 65 AD3d 939 [1st Dept 2009]). In any event, we find no basis for such a departure (see generally People v Pettigrew, 14 NY3d 406, 409 [2010]; People v Mingo, 12 NY3d 563, 568 n 2 [2009]). The mitigating factors cited by defendant are outweighed by factors presenting a risk of future recidivism. Concur—Saxe, J.P., Renwick, Freedman, Román and Gische, JJ.